Citation Nr: 1120892	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include status as a veteran.

2.  Entitlement to service connection for tinnitus, to include status as a veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The appellant had military service from July 1986 to August 1987, as well as additional unverified service.  As discussed below, further development is necessary with respect to the appellant's types and periods of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for tinnitus and hearing loss on the merits.  As explained below, while the RO did not address the question of whether the appellant qualifies as a veteran for the purposes of these claims, such question must be addressed due to the differences between claims based on active duty service and other types of active service.  Therefore, the issues on appeal are as stated on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he currently has hearing loss and tinnitus and that such conditions were incurred as a result of acoustic trauma during service as an aviation officer in the U.S. Army Reserves.  He states that he had constant noise exposure Monday through Friday while attending flight school for 13 months, as well as intermittently during subsequent service in the Reserves.  The appellant reports noise exposure on the flight line (including high pitch ultra-sonic sounds from turbine engines) and during flying duties.  The appellant states that he was providing hearing protection, but he did not always use it.  He denies any non-military hazardous noise exposure.  The appellant first noticed hearing problems and ringing in the ears after service, in approximately 2002.  His main problem is tinnitus, which he describes as a "tone," but he also believes he has slight hearing loss.  See April 2008 statement, November 2010 hearing transcript.

Further development is necessary for a fair adjudication of the appellant's claims. Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A veteran may be granted service connection for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).   

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

Direct service connection requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  See 38 C.F.R. § 3.304; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain evidentiary presumptions are generally available for service connection claims.  In particular, certain chronic diseases (including organic diseases of the nervous system such as sensorineural hearing loss) will presumed service connected if they manifest to a degree of 10 percent within one year following separation from service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Further, an individual is presumed to be in sound condition upon entrance into service, and a preexisting disease or injury is presumed to have been aggravated during service if it manifests symptoms during such service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306.  However, these presumptions do not apply to claims of service connection based on a period of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78; Paulson, 7 Vet. App. at 470-71; Smith, 24 Vet. App. at 44-47.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  This benefit of the doubt rule applies to all elements of a service connection claim, including the question of "veteran" status.  Donnellan, 24 Vet. App. at 175.

Upon remand, the appellant should be notified as to the statutes and regulations pertaining to service connection claims based on periods of ACDUTRA and INACDUTRA, to include the question of veteran status for such claims.  

Additionally, the appellant's exact periods of service, to include any periods of active duty, ACDUTRA, and/or INACDUTRA, are unclear.  The appellant testified in 2010 that he served from July 1986 through 1992, but he was unsure about the discharge date.  He further reported during the 2008 VA examination that he served in the Massachusetts National Guard from 1984 to 1986.  A service personnel record indicates that the appellant was discharged from the U.S. Army Reserves in August 1994.  Further, the appellant's DD Form 214 indicates that he entered "active duty" this period in July 1986 and separated from this period in August 1987.  However, it further states that the type of separation was "relief from active duty training" after "completion of full time training duty," which appears to indicate a period of ACDUTRA.  A note indicates that a DD Form 215 will be issued to provide missing information concerning the appellant's total prior active and inactive service, but there is no DD Form 215 in the claims file.  As such, the appellant's types and periods of service must be determined upon remand, and a list of such information should be associated with the claims file.  The Board notes that the claims file currently includes service treatment records dated from March 1986 through October 1987.  It is unclear if any further service treatment records are outstanding, and any such records should also be requested upon remand.  

Further, it appears that pertinent post-service treatment records remain outstanding.  The appellant testified in November 2010 that he receives treatment for his claimed disabilities at the Jamaica Plains VA facility, as well as at the private facility Harvard Vanguard.  The appellant has submitted records dated in March 2008 and January 2011 from Harvard Vanguard, but there are no VA treatment records in the claims file.  Upon remand, the Veteran should be requested to provide a release for any further outstanding non-VA records, and all pertinent, outstanding VA or private treatment records should be obtained and associated with the claims file.

After the appellant's types and periods of service have been verified and all pertinent, available medical records have been obtained, he should be scheduled for a new VA examination to determine the nature and etiology of any current hearing loss or tinnitus.  While audiometric testing failed to show a hearing loss disability for VA purposes in the March 2008 private record or at the August 2008 VA examination, a January 2011 record indicates that the appellant had a dip in hearing at 4000 Hertz that was consistent with noise-induced hearing loss.  The appellant was also noted to have tinnitus in 2008 and 2011, although there are conflicting opinions as to the etiology of such condition.  Accordingly, the VA examiner should measure and record any current hearing loss and tinnitus.  The VA examiner should also offer an opinion as to the etiology of any current disability, to include any relation to any verified period of active duty, ACDUTRA, or INACDUTRA, as determined upon remand.  All lay and medical evidence should be considered, and a complete rationale must be provided for any opinion offered.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the information and evidence necessary to establish a claim for service connection based on a period of ACDUTRA or INACDUTRA, to include the evidence and information to establish "veteran" status based on such periods of service.

2.  Contact the National Personnel Records Center (NPRC), the U. S. Army Reserves, the Adjutant of the Massachusetts National Guard, and/or any other appropriate agency, to verify the precise dates of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA.  If available, the DD Form 215 should be obtained.  A list of each period and type of service should be associated with the claims file.  Also, all service treatment records, to include from the National Guard and Army Reserves, should be requested.

3.  Request the appellant to complete an Authorization and Consent to Release Information to VA form (VA Form 21-4142) for Harvard Vanguard, as well as any other non-VA provider for his claimed disabilities.  After obtaining the necessary authorization(s), request copies of any outstanding treatment records, including but not limited to any records from Harvard Vanguard and any records from the Jamaica Plains VA facility.  

4.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  All records received must be associated with the claims file.  Requests for records from Federal agencies, including VA and military records, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If appropriate, such determination should be documented in the claims file.  If any records cannot be obtained, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

5.  After completing the above-described development, schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  A list of any verified periods of active duty, ACDUTRA, and INACDUTRA service must be provided to the examiner.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

(a)  Does the appellant have a current hearing loss disability for VA purposes?

(b)  Is any current hearing loss disability or tinnitus at least as likely as not (probability of 50 percent of more) the result of any disease or injury that was incurred or aggravated during any verified period of active duty, to include any acoustic trauma?  Also, did any hearing loss manifest to a compensable level within one year after separation from any period of active duty?

(c)  If not, is any current hearing loss disability or tinnitus at least as likely as not (probability of 50 percent of more) the result of any disease or injury that was incurred or aggravated during any verified period of ACDUTRA, to include any acoustic trauma?

(d)  If not, is any current hearing loss disability or tinnitus at least as likely as not (probability of 50 percent of more) the result of any injury that was incurred or aggravated during any verified period of INACDUTRA, to include any acoustic trauma?

Any opinion offered must be accompanied by a complete rationale, with consideration of all lay and medical evidence.  In particular, any opinion concerning tinnitus should consider the prior VA examination report and the January 2011 record from Harvard Vanguard.  If a requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the appellant service connection claims for hearing loss and tinnitus, to include the question of "veteran" status for each claim.  All lay and medical evidence of record should be considered.  

7.  If the claims remain denied, issue a supplemental statement of the case to the appellant and his representative, which addresses all evidence associated with the claims file since the last statement of the case and all relevant laws, to include the laws concerning claims based on ACDUTRA and "veteran" status.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

